Morton, J.
The plaintiff was, at the time of the accident, an elevator tender in the employ of the defendants, and was forty-three years of age. He had been at work running the elevator about a fortnight, and, as he testified, understood the business fairly well. On the morning of the accident, he found the elevator below the level of the street floor, and tried, without succeeding, to open the door. Then he went down into the basement, as he had been told by the engineer to do in such a case. There he met a man by the name of Feehiley, who told him that he could not move the elevator. Thereupon the plaintiff stooped into the elevator well under the elevator, which was four or five feet from the floor, so that the whole upper part of *85his body was under the elevator, for the purpose of reaching the elevator rope, which was in one corner, and as he pulled the rope the elevator came down on him, causing the injuries complained of. Neither the plaintiff nor Feehiley made any effort to report to the superintendent of elevators or to the engineer that there was anything wrong with the elevator. And we think that, in view of the notice he had from the situation of the elevator that something about it was probably out of order, his conduct in exposing himself to injury from its sudden descent was wanting in due care. Murphy v. Webster, 151 Mass. 121; S. C.156 Mass. 48.
The plaintiff excepted to certain rulings in regard to the admission of testimony. But the manner in which the case is reported renders their consideration unnecessary. According to the report, even if there are material errors prejudicial to the plaintiff in the ruling in regard to the admission of testimony, the verdict is to be set aside only in case there is evidence to warrant a finding of due care on the part of the plaintiff.

Judgment on the verdict.